Citation Nr: 0737454	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
hyperhidrosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972, May 1979 to December 1983, November 1986 to July 1988, 
and February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision, which 
granted service connection for hyperhidrosis and assigned an 
initial evaluation of 0 percent, effective January 11, 2004.

The Board notes that the January 2005 VA Form 9 Appeal 
reflects that the veteran disagrees with the ratings of his 
service-connected Stevens-Johnson syndrome and his service-
connected hyperhidrosis.  However, a February 2005 Report of 
Contact indicates that the veteran wishes to appeal the 
rating of his hyperhidrosis only.  Therefore, this is the 
sole issue on appeal before the Board. 

In February 2005, the veteran withdrew his request for a 
Board hearing.  As such, the Board may proceed with appellate 
review.

In May 2005, the veteran raised arguments relating to his 
apparent failure to receive back pay from his Reserve unit.  
The Board does not have jurisdiction over this matter, the 
veteran is advised to contact his Reserve unit directly. 


FINDING OF FACT

The veteran's hyperhidrosis is characterized by his 
assertions that he is unable to handle paper or tools due to 
profuse sweating, despite receiving prescription medication.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for service-connected hyperhidrosis have been met.  See 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7832 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's hyperhidrosis has been rated as 0 percent 
disabling, effective January 11, 2004, the date of the 
receipt of his claim.  The veteran seeks a higher rating 
since the granting of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  Here, 
however, as the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

By a September 2004 RO decision, the veteran was granted 
service connection for hyperhidrosis, and assigned an 
evaluation of 0 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7832.  This rating has been stable since the 
grant of service connection.

According to Diagnostic Code 7832, hyperhidrosis, with the 
ability to handle paper or tools after therapy, warrants the 
assignment of a 0 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7832 (2007).  Hyperhidrosis, with the 
inability to handle paper or tools because of moisture, and 
unresponsiveness to therapy, warrants the assignment of a 30 
percent disability rating, the maximum evaluation allowed for 
this disability.  Id. 

Therefore, in order to increase the evaluation of his 
disability, the veteran must meet the criteria of a 30 
percent rating.  To ascertain the precise level of his 
impairment, the veteran has undergone 2 VA examinations.  At 
the original August 2004 VA examination, the examiner noted 
that the veteran had noticeable sweating of the forehead, 
palms of his hands, and forearms.  He was described as having 
profuse sweating of the head and face.  The examiner also 
noted that the temperature was in the mid-70s at the time of 
this examination. 

At the March 2005 VA examination, it was noted that the 
veteran's hyperhidrosis resulted in generalized sweating, 
with more excessive sweating of the hands, soles, forehead, 
and face.  The examiner reported that the veteran cited no 
current treatment for his hyperhidrosis at this time, and 
previous treatment included Prednisone and Benadryl.  The 
veteran asserted that he has difficulty holding tools, such 
as a pencil or pen, due to excessive moisture.  Upon 
examination and review of the claims file, the examiner 
stated that localized symptoms were observed, as opposed to 
generalized hyperhidrosis, and that the severity of this 
disability could not be determined without resorting to mere 
speculation.     

The Board notes that the veteran has asserted that he has 
difficulty holding objects and is unable to handle paper or 
tools due to this disability.  See Statement of Accredited 
Representation in Appealed Case, June 2005.  The veteran also 
asserted in a January 2005 statement that he has been 
prescribed medication for his hyperhidrosis, and has 
generally asserted that he continues to have problems.  The 
medical evidence of record indicates that he was prescribed 
Robinul for this disability on October 20, 2003.  See 
Blanchfield Army Community Hospital treatment records, 
October 2003.

As 2 separate VA examiners were unable to determine the 
precise severity of the veteran's hyperhidrosis, the Board 
does not find that ordering a third VA examination would 
prove useful in these circumstances.  Therefore, resolving 
any reasonable doubt in the veteran's favor, and taking into 
account the veteran's assertion that he is unable to handle 
paper or tools, as well as the fact that he was noted as 
sweating excessively at the August 2004 and March 2005 VA 
examinations, despite clearly being prescribed medication for 
this disability at a prior date, the Board finds that the 
veteran has met the requirements for an increased rating of 
30 percent.  Although the veteran could be assigned staged 
ratings for his service-connected disability, that would not 
be appropriate, here.  The medical evidence shows a 
consistent level of disability, and consequently a 30 percent 
rating is warranted for his hyperhidrosis from the date of 
receipt of his claim.

As 30 percent is the maximum evaluation allowed under 
Diagnostic Code 7832, the Board need not consider the 
application of a higher rating under this section.  In 
addition, the Board has reviewed the remaining diagnostic 
codes relating to skin disabilities and finds that they are 
inapplicable in this case.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2007).  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has also not indicated that 
he requires frequent periods of hospitalization for his 
hyperhidrosis, and there is no evidence of any finding of 
exceptional limitation due specifically to this disability 
beyond that already contemplated by the schedule of ratings.  
Therefore, the Board finds that the 30 percent evaluation 
adequately reflects the clinically established impairment 
experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating of 30 percent for 
hyperhidrosis is granted, subject to the laws and regulations 
controlling the award of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


